By the Court.
The question presented is whether such a judgment and proceeding are authorized by section 376 of the code of civil procedure, as amended March 13, 1872 (69 Ohio L. 44). We think they were. The defense is, in fact, a counter-claim, and not a mere denial of the amount of damages. The defendant, in effect, sets up a warranty of the goods, and a breach of that warranty, resulting in damages less in amount than the price agreed to be paid for the goods. We think such a case comes fairly within the intent and meaning of the section referred to.

Motion overruled.